The finding that the mother suffers from a mental illness was supported by clear and convincing evidence. The expert testimony and documentary evidence demonstrated that the mother was afflicted with schizotypal personality traits, which, along with her borderline mental retardation, caused her to fail to appreciate the impact of her behavior on her children.
In addition, the finding of permanent neglect entered against the mother was supported by clear and convincing evidence of her failure to plan for the children’s future. Eetitioner engaged in diligent efforts to strengthen the bond between the mother and the children by making appropriate referrals for services, suitable arrangements for visitation and referrals for additional services when it became clear she had trouble handling her children, who had special needs (see e.g. Matter of Khalil A. [Sabree *459A.], 84 AD3d 632, 633 [2011]). The mother did not complete some of the services she was referred to, failing drug rehabilitation twice due to positive toxicology tests. Moreover, the services which the mother did complete appeared to have no impact on her, as she remained unable to have positive interactions with the children.
A preponderance of the evidence demonstrated that it was in the best interests of the children to terminate the mother’s parental rights in order to free them for adoption by their respective foster families, with whom they have resided in stable, nurturing, well-supported environments (see e.g. Matter of Fernando Alexander B. [Simone Anita W.], 85 AD3d 658, 659 [2011]), We have considered the remaining arguments, including the mother’s request for a suspended judgment, and find them unavailing. Concur — Friedman, Sweeny, Acosta, Renwick and Abdus-Salaam, JJ.